—In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel Karen V. Murphy, the Nassau County Clerk, to correct an endorsement cover page for a judgment of the Supreme Court, Nassau County (Joseph, J.), entered March 31, 2000, in an action entitled Hospital for Joint Diseases v All-city Ins. Co., Index No. 99-030370, the appeal is from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated August 4, 2000, which granted the petition.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Klostermann v Cuomo, 61 NY2d 525). The petitioners failed to identify any statutory duty that the appellant failed to perform which entitled them to such relief. Therefore, the Supreme Court exceeded its authority in granting the petition. Altman, J. P., Krausman, McGinity and Cozier, JJ., concur.